                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

CREEKSIDE CROSSING CONDOMINIUM
ASSOCIATION, INC.,

             Plaintiff,

v.                                             Case No. 2:20-cv-136-JLB-MRM

EMPIRE INDEMNITY INSURANCE
COMPANY,

             Defendant.
                                         /

                                       ORDER

      On September 20, 2020, this Court entered an Order denying Defendant

Empire Indemnity Insurance Company’s (“Empire”) motion to dismiss the amended

complaint filed by Plaintiff Creekside Crossing Condominium Association (“the

Association”). (Doc. 36.) After sua sponte reconsideration, the Court has concluded

that its denial of Empire’s motion was ultimately correct. That said, the Court

unintentionally narrowed the scope of the Association’s breach-of-contract claim to

include only Empire’s alleged refusal to honor the Policy’s binding appraisal

provision. (Doc. 36 at 7–8.) This narrow reading has created confusion among the

parties, as evident from their summary judgment papers. (Docs. 39, 48, 49.)

      Upon reconsideration, the Court finds that the Amended Complaint also

states a breach-of-contract claim based on Empire’s purported undervaluation and

failure to pay the Association’s covered losses. (Doc. 14 at ¶¶ 30–35.) The

underlying Policy in this case is an “all risks” policy, which insures against all direct
physical loss unless specifically excluded elsewhere. See Floyd v. GeoVera Specialty

Ins. Co., No. 3:18-cv-992-J-32JBT, 2020 WL 998690, at *1 & n.2 (M.D. Fla. Mar. 2,

2020). Accordingly, the Court’s demand for additional specificity to support a

breach-of-contract claim beyond Empire’s refusal to appraise was unwarranted.

And it is, of course, premature to address a breach-of-contract claim based on

undervaluation until the issue of appraisal is resolved. See Enger v. Allstate Ins.

Co., 407 F. App’x 191, 193 (9th Cir. 2010). In this context, the Association’s pending

motion for summary judgment is not the proper vehicle to address appraisal, and

the Court will deny that motion as moot. Instead, the Association shall file a

separate motion to compel appraisal, to which Empire may file a response. The

Court apologizes for any confusion. In summary, it is ORDERED:

      1.     Plaintiff’s motion for summary judgment (Doc. 39) is DENIED AS

             MOOT without prejudice to reraise.

      2.     No later than June 2, 2021, the Association shall file a motion to

             compel appraisal.

      3.     Empire may file a response to the motion to compel appraisal no later

             than June 16, 2021.

      ORDERED in Fort Myers, Florida, on May 19, 2021.




                                          2
